                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 1 of 30 Page ID #:607



                             1   Bridget S. McCabe (SBN 272545)
                                 bmccabe@bakerlaw.com
                             2   Dyanne J. Cho (SBN 306190)
                                 dcho@bakerlaw.com
                             3   BAKER & HOSTETLER LLP
                                 11601 Wilshire Boulevard
                             4   Suite 1400
                                 Los Angeles, CA 90025-0509
                             5   Telephone: 310.820.8800
                                 Facsimile: 310.820.8859
                             6
                                 Attorneys for Defendant
                             7
                                 US COMPOUNDING, INC.
                             8
                             9
                                                IN THE UNITED STATES DISTRICT COURT
                            10
                                                    CENTRAL DISTRICT OF CALIFORNIA
                            11
B AKER & H OSTETLER LLP




                            12
   A TTORNEYS AT L A W




                                 NEXUS PHARMACEUTICALS, INC.,                 Case No.: 2:20-cv-07331-CJC (JDEx)
      L OS A NGELES




                            13
                                             Plaintiff,                       Hon. Cormac J. Carney
                            14
                                       v.                                     DEFENDANT US
                            15                                                COMPOUNDING, INC.’S NOTICE
                                 US COMPOUNDING, INC.,                        OF MOTION AND MOTION TO
                            16                                                DISMISS PLAINTIFF’S FIRST
                                             Defendant.                       AMENDED COMPLAINT
                            17
                                                                              [Filed concurrently with Request for
                            18                                                Judicial Notice; Declaration of
                                                                              Dyanne J. Cho; [Proposed] Order]
                            19
                                                                              Hearing
                            20                                                Date:           January 11, 2021
                                                                              Time:           1:30 p.m.
                            21                                                Place:          Courtroom 9B

                            22                                                Action Filed: August 13, 2020
                                                                              FAC Filed: November 23, 2020
                            23
                            24
                            25
                            26
                            27
                            28

                                                             DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                   CASE NO.: 2:20-CV-07331- CJC-JDE
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 2 of 30 Page ID #:608




                             1                 NOTICE OF MOTION AND MOTION TO DISMISS
                             2         TO THE COURT AND TO PLAINTIFF NEXUS
                             3   PHARMACEUTICALS, INC. AND TO ITS COUNSEL OF RECORD:
                             4         PLEASE TAKE NOTICE that on January 11, 2021 at 1:30 p.m., or as soon
                             5   thereafter as the matter may be heard, in the United States District Court for the
                             6   Central District of California located at 411 West Fourth Street, Santa Ana, CA
                             7   92701, Courtroom 9B, Defendant US Compounding, Inc. will, and hereby does,
                             8   move the Court, under Federal Rule of Civil Procedure 12(b)(6) for an order
                             9   dismissing with prejudice the First Amended Complaint of Plaintiff Nexus
                            10   Pharmaceuticals, Inc. (“Nexus”), ECF No. 23.
                            11         Nexus has failed to state a claim upon which relief can be granted and
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   Nexus’s First Amended Complaint should be dismissed with prejudice for the
      L OS A NGELES




                            13   following reasons. Nexus’s claims are barred by non-mutual collateral estoppel and
                            14   are preempted by the Federal Food, Drug, and Cosmetic Act. In addition, Nexus’s
                            15   claims under California and Florida cannot proceed because Nexus failed to allege
                            16   in-state facts that would permit extraterritorial application of those statutes.
                            17   Alternatively, because this case requires the Food and Drug Administration’s
                            18   (“FDA”) technical expertise, the Court should invoke primary jurisdiction so FDA
                            19   can address the relevant technical and policy questions.
                            20         This Motion is based on this Notice, the accompanying Memorandum of
                            21   Points and Authorities, Request for Judicial Notice, Declaration of Dyanne J. Cho,
                            22   all pleadings on file in this action, and such oral argument as may be presented at or
                            23   before the time of hearing on this Motion.
                            24   //
                            25   //
                            26
                            27
                            28
                                                                              1
                                                                 DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                       CASE NO.: 2:20-CV-07331- CJC-JDE
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 3 of 30 Page ID #:609




                             1         This Motion is also made following the conference of counsel pursuant to
                             2   C.D. Cal. L.R. 7-3, which took place on Monday, November 30, 2020, via
                             3   telephone. Counsel were unable to reach a resolution that would have made this
                             4   Motion unnecessary.
                             5
                                  Dated: December 14, 2020           BAKER & HOSTETLER LLP
                             6
                             7                                       By:       /s/ Bridget S. McCabe
                             8                                                 Bridget S. McCabe
                                                                               Dyanne J. Cho
                             9                                       Attorneys for Defendant
                            10                                       US COMPOUNDING, INC.

                            11
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                           2
                                                              DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                    CASE NO.: 2:20-CV-07331- CJC-JDE
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 4 of 30 Page ID #:610



                             1                                           TABLE OF CONTENTS
                             2
                                 I.     Introduction ..................................................................................................... 1
                             3
                                 II.    Background of Section 503B Compounding .................................................. 3
                             4
                                 III.   Nexus’s Allegations ........................................................................................ 6
                             5
                                 IV.    Legal Standard ................................................................................................. 8
                             6
                                 V.     ARGUMENT .................................................................................................. 9
                             7
                                        A.       Nexus’s Causes of Action Are Barred by Claim Preclusion ................ 9
                             8
                                        B.       Nexus’s Causes of Action Are Preempted by the FDCA ................... 11
                             9
                                        C.       Count One Fails: the UCL Does Not Apply Extraterritorially ........... 16
                            10
                                        D.       Count Two Fails: the FDUTPA Does Not Apply Extraterritorially ... 18
                            11
                                        E.       In the Alternative, Nexus’s Claims Fall Within FDA’s Primary
B AKER & H OSTETLER LLP




                            12
   A TTORNEYS AT L A W




                                                 Jurisdiction and the Court Should Dismiss Them or Stay the Case ... 19
      L OS A NGELES




                            13   VI.    CONCLUSION ............................................................................................. 22
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                                             i
                                                                                                 DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                        CASE NO.: 2:20-CV-07331- CJC-JDE
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 5 of 30 Page ID #:611



                             1
                                                                      TABLE OF AUTHORITIES
                             2
                             3                                                                                                              Page(s)

                             4   Cases
                             5   Allergan USA Inc. v. Imprimis Pharms., Inc.,
                             6      2017 WL 10526121 (C.D. Cal. Nov. 14, 2017) ................................................. 15

                             7   Allergan USA Inc. v. Imprimis Pharms., Inc.,
                                    2018 WL 5919210 (C.D. Cal. Apr. 30, 2018) .................................................... 15
                             8
                             9   Ashcroft v. Iqbal,
                                    556 U.S. 662 (2009) ............................................................................................. 8
                            10
                                 Astiana v. Hain Celestial Grp., Inc.,
                            11      783 F.3d 753 (9th Cir. 2015) .............................................................................. 20
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                                 Balistreri v. Pacifica Police Dep’t,
                            13      901 F.2d 696 (9th Cir. 1990) ................................................................................ 8
                            14   Bank of Am., N.A. v. Zaskey,
                            15     2016 WL 2897410 (S.D. Fla. May 18, 2016) .............................................. 18, 19
                            16   Beckington v. Am. Airlines, Inc.,
                            17      926 F.3d 595 (9th Cir. 2019) ................................................................................ 8

                            18   Bellwether Cmty. Credit Union v. Chipotle Mexican Grill, Inc.,
                                    353 F. Supp. 3d 1070 (D. Colo. 2018) ............................................................... 19
                            19
                            20   Borchenko v. L'Oreal USA, Inc.,
                                   389 F. Supp. 3d 769 (C.D. Cal. 2019) .......................................................... 12, 13
                            21
                                 Buckman Co. v. Plaintiffs’ Legal Comm.,
                            22
                                   531 U.S. 341 (2001) ......................................................................... 12, 13, 14, 15
                            23
                                 Churchill Vill., L.L.C. v. Gen. Elec. Co.,
                            24     169 F. Supp. 2d 1119 (N.D. Cal. 2000).............................................................. 17
                            25
                                 Clark v. Bear Stearns & Co.,
                            26      966 F.2d 1318 (9th Cir. 1992) ............................................................................ 10
                            27   Clark v. Time Warner Cable,
                            28      523 F.3d 1110 (9th Cir. 2008) ............................................................................ 20

                                                                                           ii
                                                                                             DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                    CASE NO.: 2:20-CV-07331- CJC-JDE
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 6 of 30 Page ID #:612



                             1   Columbia Steel Fabricators, Inc. v. Ahlstrom Recovery,
                                   44 F.3d 800 (9th Cir.1995) ................................................................................... 9
                             2
                             3   FBME Bank Ltd. v. Lew,
                                   142 F. Supp. 3d 70 (D.D.C. 2015) ..................................................................... 14
                             4
                                 Fund For Animals v. Mainella,
                             5     335 F. Supp. 2d 19 (D.D.C. 2004) ..................................................................... 14
                             6
                                 Gershman v. Bayer HealthCare LLC,
                             7     2015 WL 2170214 (N.D. Cal. May 8, 2015) ..................................................... 17
                             8
                                 Goldsmith v. Allergan, Inc.,
                             9     2011 WL 147714 (C.D. Cal. Jan. 13, 2011)....................................................... 12
                            10   Gustafson v. BAC Home Loans,
                            11     2012 WL 4761733 (C.D. Cal. Apr. 12, 2012) .............................................. 17, 18
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   Hawkins v. Risley,
      L OS A NGELES




                                   984 F.2d 321 (9th Cir. 1993) ................................................................................ 9
                            13
                            14   Hope Medical Enterprises, Inc. v. Fagron Compounding Services,
                                   LLC,
                            15     2020 WL 3803029 (C.D. Cal. Jul. 7, 2020) ....................................................... 14
                            16
                                 JHP Pharms., LLC v. Hospira, Inc.,
                            17     52 F. Supp. 3d 992 (C.D. Cal. 2014) .................................................................. 15
                            18   Lewand v. Mazda Motor of Am., Inc.,
                            19     2017 WL 8117764 (C.D. Cal. Nov. 8, 2017) ............................................... 17, 18
                            20   Martin v. Texaco, Inc.,
                                   602 F. Supp. 60 (N.D. Fla. 1985) ....................................................................... 14
                            21
                            22   Moss v. Nui Phao Mining Joint Venture Co.,
                                   2010 WL 3222377 (N.D. Cal. Aug. 13, 2010) ................................................... 11
                            23
                                 Nexus Pharmaceuticals, Inc. v. Central Admixture Pharm. Servs. et al,
                            24
                                   2020 WL 6867069 (C.D. Cal. Nov. 18, 2020) ................................. 1, 2, 9, 10, 11
                            25
                                 Nexus Pharmaceuticals, Inc. v. QuVa Pharma, Inc.,
                            26     2020 WL 6498970 (C.D. Cal. Oct. 29, 2020) ........................................ 1, 2, 9, 11
                            27
                                 Nexus v. Leiters,
                            28     No. 2:20-cv-07328, ECF No. 70 ............................................................ 1, 2, 9, 11
                                                                                         iii
                                                                           DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                               CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 7 of 30 Page ID #:613



                             1   Obesity Research Inst., LLC v. Fiber Research Int’l,
                                   165 F. Supp. 3d 937 (S.D. Cal. 2016) ................................................................ 18
                             2
                             3   Parklane Hosiery Co. Inc. v. Shore,
                                   439 U.S. 322 (1979) ............................................................................................. 9
                             4
                                 Perez v. Nidek Co., Ltd.,
                             5      711 F.3d 1109 (9th Cir. 2013) .......................................................... 12, 13, 14, 15
                             6
                                 Retail Clerks Int’l v. Schermerhorn,
                             7      375 U.S. 96 (1963) ............................................................................................. 12
                             8
                                 Saber v. JP Morgan Chase Bank, N.A.,
                             9      2013 WL 12124000 (C.D. Cal. Oct. 9, 2013) ...................................................... 9
                            10   Shwarz v. U.S.,
                            11     234 F.3d 428 (9th Cir. 2000) ................................................................................ 9
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   Somers v. Beiersdorf, Inc.,
      L OS A NGELES




                                   2020 WL 1890575 (S.D. Cal. Apr. 15, 2020) .................................................... 15
                            13
                            14   Stengel v. Medtronic, Inc.,
                                    704 F.3d 1224 (9th Cir. 2013) ............................................................................ 14
                            15
                                 Syntek Semiconductor Co., Ltd. v. Microchip Tech. Inc.,
                            16
                                    307 F.3d 775 (9th Cir. 2002) .................................................................. 19, 20, 21
                            17
                                 Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
                            18      551 U.S. 308 (2007) ............................................................................................. 8
                            19
                                 Theodoropoulos v. Cty. of Los Angeles,
                            20      2015 WL 13403899 (C.D. Cal. Oct. 15, 2015) .................................................. 11
                            21   Tidenberg v. Bidz.com, Inc.,
                            22      2009 WL 605249 (C.D. Cal. Mar. 4, 2009) ................................................. 16, 17
                            23   Tran v. Sioux Honey Assoc’n, Coop.,
                                    2018 WL 10612686 (C.D. Cal. Aug. 20, 2018) ................................................. 14
                            24
                            25   Webb v. Carter’s, Inc.,
                                   2009 WL 10670244, at *4 (C.D. Cal. June 23, 2009) .................................. 16, 18
                            26
                            27   Statutes

                            28   21 U.S.C. § 332........................................................................................................ 12
                                                                                             iv
                                                                              DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                  CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 8 of 30 Page ID #:614



                             1   21 U.S.C. § 333........................................................................................................ 12
                             2   21 U.S.C. § 334........................................................................................................ 12
                             3   21 U.S.C. § 337(a) ....................................................................................... 12, 20, 21
                             4
                                 21 U.S.C. § 353b............................................................................................ 8, 13, 20
                             5
                                 21 U.S.C. § 353b(a) ............................................................................................... 4, 5
                             6
                             7   21 U.S.C. § 353b(a)(1) .............................................................................................. 4

                             8   21 U.S.C. § 353b(a)(7) .............................................................................................. 5
                             9   21 U.S.C. § 353b(a)(10) ............................................................................................ 4
                            10
                                 21 U.S.C. § 353b(b) ................................................................................................... 5
                            11
                                 21 U.S.C. § 353b(d) ................................................................................................. 15
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12
      L OS A NGELES




                                 21 U.S.C. § 353b(d)(1) .............................................................................................. 4
                            13
                            14   21 U.S.C. § 353b(d)(4)(A)..................................................................................... 4, 5

                            15   21 U.S.C. § 372........................................................................................................ 12
                            16   Drug Quality and Security Act, Pub. L. No. 113-54, 127 Stat. 487
                            17     (2013).................................................................................................................... 3

                            18   Rules
                            19   Fed. R. Civ. P. 12(b)(6) ............................................................................................. 8
                            20
                                 Other Authorities
                            21
                                 159 Cong. Rec. H5946-65 (daily ed. Sept. 28, 2013) ......................................... 5, 21
                            22
                                 159 Cong. Rec. S8071-76 (daily ed. Nov. 18, 2013) ...................................... 4, 5, 21
                            23
                            24   84 Fed. Reg. 46,014 (Sept. 3, 2019) .................................................................... 6, 21
                            25
                            26
                            27
                            28
                                                                                               v
                                                                               DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                                   CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 9 of 30 Page ID #:615



                             1                MEMORANDUM OF POINTS AND AUTHORITIES
                             2   I.    INTRODUCTION
                             3         Earlier this year, Plaintiff Nexus Pharmaceuticals, Inc. (“Nexus”) filed this
                             4   lawsuit and five related lawsuits against compounders of sterile, injectable
                             5   ephedrine sulfate products, attempting to enforce through state unfair competition
                             6   statutes what Nexus perceived to be violations of the Federal Food Drug and
                             7   Cosmetic Act (“FDCA”).1
                             8         To date, this Court has granted motions to dismiss in three of the Related
                             9   Cases. Your honor dismissed Nexus v. Fagron and Nexus v. Leiters on October 29,
                            10   2020 and Nexus v. CAPS on November 18, 2020, finding that Nexus’s claims were
                            11   impliedly preempted by the FDCA. See Nexus Pharmaceuticals, Inc. v. QuVa
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                            12   Pharma, Inc., 2020 WL 6498970, at *2-3 (C.D. Cal. Oct. 29, 2020); 10/29/20
      L OS A NGELES




                            13   Order, Nexus v. Leiters, No. 2:20-cv-07328, ECF No. 70 (“Nexus v. Leiters
                            14   Order”), at 7-8; Nexus Pharmaceuticals, Inc. v. Central Admixture Pharm. Servs. et
                            15   al, 2020 WL 6867069, at *2-3 (C.D. Cal. Nov. 18, 2020). Nexus voluntarily
                            16   dismissed a fourth Related Case (Nexus v. SCA), while the hearing date for a fully
                            17   briefed Rule 12 motion on preemption grounds was a week and a half away. This
                            18   case, like the others, fails on preemption grounds and should be dismissed without
                            19   leave to amend.
                            20         Like in the three cases the Court dismissed (and the fourth that Nexus
                            21   voluntarily dismissed), Nexus’s two state law causes of action here are founded on
                            22   violations of the FDCA: “Nexus alleges that Defendant[’s] actions constitute unfair
                            23   competition because they are not following the rules—and those rules are the
                            24   FDCA rules.” See, e.g., Nexus Pharm. v. QuVa, 2020 WL 6498970, at *3. By
                            25   failing to voluntarily dismiss the case in light of the Court’s recent preemption
                            26
                                 1
                                   The five cases related to this action are: Case Nos. 8:20-cv-01506 (“Nexus v.
                            27   CAPS”), 2:20-cv-07328 (“Nexus v. Leiters”), 2:20-cv-07329 (“Nexus v. Fagron”),
                            28   2:20-cv-07518 (“Nexus v. QuVa”), and 2:20-cv-07520 (“Nexus v. SCA”)
                                 (collectively “Related Cases”).
                                                                              1
                                                                            DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                                                   CASE NO.: 2:20-CV-07331- CJC-JDE
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 10 of 30 Page ID #:616




                              1   rulings, Nexus asks the Court to once again take up the same preemption inquiry,
                              2   apparently hoping that this time, the result will be different. But having already had
                              3   a full and fair opportunity to litigate these issues three separate times, Nexus is not
                              4   permitted to try again here. This Court’s orders in Nexus v. QuVa, Nexus v. Leiters,
                              5   and Nexus v. CAPS are unambiguous. “[T]he reasons Nexus alleges that
                              6   Defendants are competing unfairly are established by FDCA requirements, which
                              7   the FDA has the exclusive authority to enforce” and thus, “Nexus’s claims conflict
                              8   with the federal statutory scheme” and are preempted on those grounds. See, e.g.,
                              9   Nexus Pharm. v. QuVa, 2020 WL 6498970, at *3; Nexus v. Leiters Order, at 7
                             10   (same); Nexus v. CAPS, 2020 WL 6867069, at *2-3. The same is true here.
                             11         In all the Related Cases, including those the Court has already dismissed and
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   in this case, Nexus alleged that each Defendant is engaging in unfair competition
      L OS A NGELES




                             13   because it has “not obtained the approval of FDA (or any other relevant regulatory
                             14   authority) to introduce the compounded ready-to-use ephedrine sulfate drug
                             15   products that they manufacture, market, sell, and distribute.” See FAC ¶ 52 (this
                             16   case); Nexus Pharm. v. QuVa, 2020 WL 6498970, at *3 (same in QuVa case);
                             17   Nexus v. Leiters Order, at 6 (same in Leiters case); Nexus v. CAPS, 2020 WL
                             18   6867069, at *3 (same in CAPS case). As the Court observed in all the dismissed
                             19   cases, this is one of the “reasons Nexus alleges that Defendants are competing
                             20   unfairly” and as the Court concluded in all the dismissed cases, “FDA approval is
                             21   clearly within the scope of the FDCA’s ‘comprehensive regulatory authority’” and
                             22   thus, claims based on that alleged misconduct are preempted. Nexus Pharm. v.
                             23   QuVa, 2020 WL 6498970, at *3; Nexus v. Leiters Order, at 6; Nexus v. CAPS, 2020
                             24   WL 6867069, at *3. Nexus’s allegations here have already been tested and
                             25   rejected. Any differences in the allegations in this case, compared to the allegations
                             26
                             27
                             28
                                                                               2
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 11 of 30 Page ID #:617




                              1   in the Related cases, are only as to which FDCA violations anchor Nexus’s causes
                              2   of action,2 not whether the causes of action are anchored on the FDCA (they are).
                              3          Nexus’s claims against US Compounding, Inc. (“US Compounding”) are
                              4   thus barred by non-mutual claim preclusion. Even if they were not, the claims
                              5   would nevertheless be preempted by the FDCA because as in the Related Cases,
                              6   Nexus alleges misconduct that rises and falls on an interpretation of the FDCA. No
                              7   matter how Nexus dresses up its allegations, they are at their core federal
                              8   infractions that Congress directed the Federal Food and Drug Administration
                              9   (“FDA”) to enforce. In addition, Nexus asserts a California Unfair Competition
                             10   Law claim and a Florida Deceptive and Unfair Trade Practices Act claim, but fails
                             11   to plead facts showing those statutes should apply extraterritorially to Nexus, an
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   Illinois resident, for compounding by US Compounding, an Arkansas resident, that
      L OS A NGELES




                             13   occurs in Arkansas. For all these reasons, the First Amended Complaint should be
                             14   dismissed with prejudice. In the alternative, the Court should exercise the primary
                             15   jurisdiction doctrine because adjudicating Nexus’s claims requires FDA’s technical
                             16   expertise.
                             17          Nexus’s gambit to end-run the FDCA has failed three times, been abandoned
                             18   once, and it fails for a fifth time here.
                             19   II.    BACKGROUND OF SECTION 503B COMPOUNDING
                             20          In 2013, Congress enacted the Drug Quality and Security Act (“DQSA”) to
                             21   regulate drug compounding by adding the Compounding Quality Act to the FDCA.
                             22   See Drug Quality and Security Act, Pub. L. No. 113-54, 127 Stat. 587, 587 (2013).
                             23   It was enacted so that patients and medical providers alike would have access to
                             24   safe, reliable drugs manufactured under the same stringent safety requirements as
                             25
                             26   2
                                   In the Related Cases that have been dismissed, Nexus alleged violations of the
                             27   “essentially a copy” prohibition; in this case, Nexus alleges a violation of the
                                  “essentially a copy” prohibition, as well as violations of the compounding from
                             28   bulk provisions in Section 503B.
                                                                             3
                                                                   DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                       CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 12 of 30 Page ID #:618




                              1   FDA-branded drugs, to eliminate the patchwork of varied state-law standards, and
                              2   to give FDA stronger teeth to enforce compounding rules.
                              3         Drug compounding has a long history. It is the custom of “combining,
                              4   admixing, mixing, diluting, pooling, reconstituting, or otherwise altering of a drug
                              5   or bulk drug substance to create a drug.” 21 U.S.C. § 353b(d)(1). Patients and
                              6   medical providers rely on compounding to fill a gap left by FDA-branded drugs.
                              7   As Congress recognized, “[w]ithout compounders, doctors would not perform
                              8   surgeries. Without compounders, oncologists would be forced to administer
                              9   alternative chemotherapy drugs. Without compounders, patients would suffer from
                             10   limited access.” See Ex. D to Request for Judicial Notice (“RJN”), 159 Cong. Rec.
                             11   S8073 (daily ed. Nov. 18, 2013) (statement of Sen. Boozman). Compounders like
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   US Compounding provide a vital service by performing this necessary service on a
      L OS A NGELES




                             13   large scale, in state-of-the-art facilities, and under stringent manufacturing criteria.
                             14   Through the DQSA (and with it, the Compounding Quality Act, i.e., Section 503B
                             15   and Section 503A), Congress deliberately balanced the importance of compounding
                             16   to our healthcare system with the need for controls to address the legacy of
                             17   unregulated compounding practices. See Ex. D to RJN, 159 Cong. Rec. S8074
                             18   (statement of Sen. Warner) (The Act “ensures that patients and providers have
                             19   access to safe compounded drugs.”). Section 503B created a new category of drug
                             20   compounders who may compound sterile drugs under certain circumstances:
                             21   “outsourcing facilities.”3 Drug products compounded by an outsourcing facility are
                             22   exempt from FDA’s new drug application process if eleven conditions are met. 21
                             23   U.S.C. § 353b(a) (“Sections 352(f)(1), 355, and 360eee-1 [of the FDCA] shall not
                             24   apply to a drug compounded … in a facility that elects to register as an outsourcing
                             25   facility if each of the following conditions is met [(setting forth the eleven
                             26
                                  3
                             27     An outsourcing facility is a facility engaged in the compounding of sterile drugs,
                                  that has registered with FDA as an “outsourcing facility,” and that complies with all
                             28   the requirements of Section 503B. 21 U.S.C. § 353b(d)(4)(A).
                                                                              4
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 13 of 30 Page ID #:619




                              1   conditions in § 353b(a)(1)-(11))].”). Section 503B’s requirements for outsourcing
                              2   facilities include registration, labeling, rigorous controls and quality standards,
                              3   adverse incident reporting, and FDA inspections. 21 U.S.C. §§ 353b(a)(1), (a)(7),
                              4   (a)(10), (b).
                              5          Congress enacted Section 503B to create a new, regulated pathway for large-
                              6   scale compounders to operate safely, under federal FDA regulations. See Ex. E to
                              7   RJN, 159 Cong. Rec. H5961 (daily ed. Sept. 28, 2013) (statement of Rep. Waxman,
                              8   co-sponsor) (the DQSA “give[s] hospitals and doctors the ability to access a source
                              9   of compounded medicines that are made in a facility that is subject to stringent
                             10   FDA quality standards and oversight”). Congress also created Section 503B as a
                             11   course correction, to standardize the compounding regulations, so “[s]terile
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   compounding facilities that do not want to comply with the patchwork of State laws
      L OS A NGELES




                             13   and requirements can choose instead to have FDA regulate their compounding.
                             14   [Section] 503B establishes rigorous quality standards, registration, adverse event
                             15   reporting, inspections, and fees.” See Ex. D to RJN, 159 Cong. Rec. S8072
                             16   (statement of Sen. Alexander, co-sponsor); see Ex. E to RJN, 159 Cong. Rec.
                             17   H5961 (statement of Rep. Waxman, co-sponsor) (“Divergent court decisions on the
                             18   underlying statute had forced the agency to cobble together a piecemeal approach to
                             19   regulating compounding pharmacies that was different in some parts of the country
                             20   than in others. That untenable legal situation created loopholes that companies like
                             21   NECC[, a pre-Section 503B compounding facility that produced tainted drugs in
                             22   2012, causing tragedy and prompting new legislation,] were able to exploit.”).
                             23          An “outsourcing facility” may compound sterile drugs without going through
                             24   the new drug application process only if it registers with FDA and complies with
                             25   Section 503B. See 21 U.S.C. §§ 353b(a), (d)(4)(A). FDA is in the midst of a
                             26   complex rulemaking process to interpret and implement Section 503B. During this
                             27   ongoing process, FDA has developed a guidance document and an interim policy
                             28   relevant to this dispute: (1) FDA, Compounded Drug Products That Are Essentially
                                                                          5
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 14 of 30 Page ID #:620




                              1   Copies of Approved Drug Products Under Section 503B of the Federal Food, Drug,
                              2   and Cosmetic Act, Guidance for Industry (Jan. 2018), available at
                              3   https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformatio
                              4   n/Guidances/UCM510153.pdf (last visited Nov. 11, 2020) (“Essentially a Copy
                              5   Guidance”); and (2) FDA, Interim Policy on Compounding Using Bulk Drug
                              6   Substances Under Section 503B of the Federal Food, Drug, and Cosmetic Act,
                              7   Guidance for Industry (Jan. 2017), available at https://www.fda.gov/downloads/
                              8   Drugs/GuidanceComplianceRegulatoryInformation/Guidances/UCM469122.pdf
                              9   (last visited Nov. 11, 2020) (“Interim Policy”), attached as Ex. B to RJN. FDA is
                             10   also in the middle of its rulemaking with respect to compounding from bulk
                             11   ephedrine sulfate. On September 3, 2019, FDA issued a notice proposing that
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   ephedrine sulfate lacked a clinical need and soliciting comment. Ex. F to RJN, 84
      L OS A NGELES




                             13   Fed. Reg. 46,014 (Sept. 3, 2019). This is not a final decision and thus, bulk
                             14   compounding of ephedrine sulfate is still governed by the Interim Policy.
                             15   III.   NEXUS’S ALLEGATIONS
                             16          Nexus initiated this lawsuit on August 13, 2020. After a meet and confer
                             17   conference, US Compounding moved to dismiss the complaint on November 16,
                             18   2020, ECF No. 21. Instead of an opposition brief, Nexus filed its First Amended
                             19   Complaint on November 23, 2020, ECF No. 23, dropping one defendant and one of
                             20   the causes of action, but Nexus’s amendment still fails to cure the defects.
                             21          US Compounding is an Arkansas entity that owns and operates a Section
                             22   503B outsourcing facility in Conway, Arkansas. See 11/23/20 Nexus’s First
                             23   Amended Compl., ECF No. 23 (“FAC”), ¶ 30. Nexus alleges “[o]n information
                             24   and belief” that US Compounding’s parent corporation, Adamis Pharmaceutical
                             25   Corporation (“Adamis”) “controls and directs US Compounding’s activities from
                             26   and in California.” FAC ¶ 32. Adamis is no longer a defendant in this lawsuit after
                             27   US Compounding moved to dismiss Nexus’s original complaint.
                             28
                                                                              6
                                                                 DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                     CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 15 of 30 Page ID #:621




                              1         Nexus alleges that US Compounding compounds ready-to-use ephedrine
                              2   sulfate drug products, starting from a bulk substance. FAC ¶ 53. Nexus alleges
                              3   that US Compounding sells its products into California (and into this District) and
                              4   Florida. Id. ¶ 35. Nexus has not alleged any facts indicating that US
                              5   Compounding’s compounding occurs within California or Florida (nor could it—
                              6   the manufacturing occurs in Arkansas), nor has it alleged any facts about the
                              7   volume of US Compounding’s sales to California or Florida residents. Arkansas is
                              8   the only state in which Nexus alleges compounding is carried out. Id. ¶ 59 (the
                              9   Section 503B outsourcing facility is in Arkansas).
                             10         Plaintiff Nexus is an Illinois company, id. ¶ 26, that manufactures an
                             11   ephedrine sulfate drug product called EMERPHED™ at a concentration of 5
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   mg/mL, id. ¶¶ 27, 42. Nexus received FDA approval on April 17, 2020, id. ¶ 43, to
      L OS A NGELES




                             13   market “EMERPHED™ for the treatment of clinically important hypotension
                             14   occurring in the setting of anesthesia.” Id. ¶ 27. Nexus describes its product as
                             15   “ready-to-use,” id. ¶ 28, but because Nexus’s product needs to be drawn into a
                             16   syringe before use, additional steps are required before Nexus’s product can be
                             17   administered to a patient, see Compl., ECF No. 1, at ¶ 84 (referring to its product as
                             18   “a vial of Nexus’s FDA-approved EMERPHED™”).
                             19         Nexus’s First Amended Complaint alleges two causes of action: (1) Violation
                             20   of California’s Unfair Competition Law (“UCL”) (Cal. Bus. Prof. Code § 17200, et.
                             21   seq.) and (2) Violation of Florida’s Deceptive and Unfair Trade Practices Act
                             22   (“FDUTPA”) (Fla. Stat. Ann. § 501.201, et seq.). Each claim is premised on US
                             23   Compounding’s compounded ephedrine sulfate products, which Nexus alleges
                             24   violate Section 503B. Nexus dropped a third cause of action, unfair competition
                             25   under an Arkansas statute, after US Compounding’s motion to dismiss showed that
                             26   the Arkansas statute only protects consumers, not competitors like Nexus. See ECF
                             27   No. 21, at 21-22.
                             28
                                                                              7
                                                                 DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                     CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 16 of 30 Page ID #:622




                              1         Nexus’s causes of action are anchored on allegations setting out three
                              2   purported “wrongs”: (1) that US Compounding engages in unfair competition
                              3   because “it has not obtained the approval of FDA (or any other relevant regulatory
                              4   authority) to introduce the compounded ready-to-use ephedrine sulfate drug
                              5   products that they manufacture, market, sell, and distribute,” See FAC ¶ 52; (2) that
                              6   US Compounding’s product is “essentially a copy” of Nexus’s product
                              7   (EMERPHED™), see FAC ¶¶ 7, 64-78, and (3) that US Compounding’s products
                              8   are compounded from a bulk drug substance not listed on the Section 503B Clinical
                              9   Need List or on FDA’s drug shortage list, see id. ¶¶ 7, 53-63. In describing the
                             10   specific Section 503B violations at issue (relating to “essentially a copy” and
                             11   compounding from a bulk drug substance), Nexus cites exclusively to the FDCA
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   and FDA’s guidance documents. See FAC ¶¶ 53-78 (setting out Nexus’s
      L OS A NGELES




                             13   allegations regarding “essentially a copy,” compounding from bulk, and
                             14   collectively citing provisions of 21 U.S.C. § 353b, FDA guidance documents, and
                             15   provisions of 21 U.S.C. § 353a, but citing no state laws or statutes).
                             16   IV.   LEGAL STANDARD
                             17         A complaint must be dismissed if it fails to state a claim upon which relief
                             18   can be granted. Fed. R. Civ. P. 12(b)(6). When deciding Rule 12(b)(6) motions to
                             19   dismiss, “courts must consider the complaint in its entirety, as well as other sources
                             20   courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss,” such
                             21   as “matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor
                             22   Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (citation omitted). A Rule 12(b)(6)
                             23   dismissal “can be based on the lack of a cognizable legal theory or the absence of
                             24   sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica
                             25   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990) (citation omitted).
                             26         A complaint “must contain sufficient ‘well-pleaded, nonconclusory factual
                             27   allegation[s],’ accepted as true, to state ‘a plausible claim for relief.’” Beckington v.
                             28   Am. Airlines, Inc., 926 F.3d 595, 604 (9th Cir. 2019) (citing Ashcroft v. Iqbal, 556
                                                                            8
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 17 of 30 Page ID #:623




                              1   U.S. 662, 679-80 (2009) (“Threadbare recitals of the elements of a cause of action,
                              2   supported by mere conclusory statements, do not suffice.”)). While courts
                              3   “accept[] as true a plaintiff’s well-pled factual allegations,” this Court “is not
                              4   required to accept as true legal conclusions couched as factual allegations.” Saber
                              5   v. JP Morgan Chase Bank, N.A., 2013 WL 12124000, at *1 (C.D. Cal. Oct. 9,
                              6   2013). A court need not accept as true allegations contradicted by facts of which it
                              7   may take judicial notice. Shwarz v. U.S., 234 F.3d 428, 435 (9th Cir. 2000).
                              8   V.    ARGUMENT
                              9         Nexus’s First Amended Complaint should be dismissed with prejudice
                             10   because (A) Nexus’s claims are barred by non-mutual collateral estoppel;
                             11   (B) Nexus’s claims are preempted by the FDCA. In addition, Nexus’s claims under
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   (C) California law and (D) Florida law cannot proceed because Nexus failed to
      L OS A NGELES




                             13   allege in-state facts that would permit extraterritorial application of those statutes.
                             14   In the alternative, (E) because this case requires FDA’s technical expertise, the
                             15   Court should invoke primary jurisdiction so FDA can address the relevant technical
                             16   and policy questions.
                             17         A.     Nexus’s Causes of Action Are Barred by Claim Preclusion
                             18         Nexus has tried and failed—three times—to save its state law causes of
                             19   action from implied preemption by the FDCA. This Court’s preemption decisions
                             20   in Nexus v. QuVa, Nexus v. Leiters, and Nexus v. CAPS bar Nexus’s First Amended
                             21   Complaint in this action under the doctrine of nonmutual claim preclusion.
                             22         Issue preclusion bars an action and warrants dismissal. Hawkins v. Risley,
                             23   984 F.2d 321, 324 (9th Cir. 1993). Defensive issue preclusion does not require
                             24   both litigants to be the same parties as in the prior dispute—this is called nonmutual
                             25   issue preclusion—as long as the prior issue was actually litigated to a final decision
                             26   on the merits. Columbia Steel Fabricators, Inc. v. Ahlstrom Recovery, 44 F.3d 800,
                             27   802 (9th Cir.1995) (“It is well established that collateral estoppel can operate in
                             28   favor of a party which did not litigate the earlier case, in appropriate
                                                                              9
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 18 of 30 Page ID #:624




                              1   circumstances.”). “[D]efensive use of collateral estoppel precludes a plaintiff from
                              2   relitigating identical issues by merely ‘switching adversaries.’” Parklane Hosiery
                              3   Co. Inc. v. Shore, 439 U.S. 322, 329 (1979). To invoke issue preclusion and
                              4   “foreclose relitigation of an issue under collateral estoppel: (1) the issue at stake
                              5   must be identical to the one alleged in the prior litigation; (2) the issue must have
                              6   been actually litigated in the prior litigation; and (3) the determination of the issue
                              7   in the prior litigation must have been a critical and necessary part of the judgment
                              8   in the earlier action.” Clark v. Bear Stearns & Co., 966 F.2d 1318, 1320 (9th Cir.
                              9   1992).
                             10         All three factors are met here. First, the issues at stake are identical to those
                             11   in Nexus v. QuVa (and the other two dismissed cases). There, Nexus claimed that a
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   compounder of an injectable ephedrine sulfate product was liable because the
      L OS A NGELES




                             13   product was not approved by “FDA (or any other relevant regulatory authority)”
                             14   and also because the product violated Section 503B’s essentially a copy prohibition,
                             15   both of which in turn, created liability under state unfair competition statutes. Ex.
                             16   G to RJN, Nexus v. QuVa First Amended Complaint, at ¶¶ 49, 65-73, 85-116. Here,
                             17   Nexus claims that US Compounding is liable because its injectable ephedrine
                             18   sulfate product is not approved by “FDA (or any other relevant regulatory
                             19   authority),” FAC ¶ 52, and because its product violates Section 503B’s essentially a
                             20   copy prohibition, id. ¶¶ 7, 64-78, both of which render it liable under two state
                             21   unfair competition statutes. Although this case includes an additional factual
                             22   allegation—that US Compounding also violates 503B’s provisions regarding
                             23   compounding from a bulk substance, id. ¶¶ 7, 53-63—the issues are the same:
                             24   violations of FDCA, and specifically Section 503B, to anchor state law claims are
                             25   preempted. Second, the issue of FDCA preemption was fully and fairly litigated in
                             26   the Nexus v. QuVa matter. QuVa filed a motion to dismiss, Ex. H to RJN, Nexus
                             27   had adequate time to respond, Ex. I to RJN, submitting 25 pages of briefing making
                             28   its case for no preemption, and QuVa filed a reply brief, Ex. J to RJN. (Nexus also
                                                                           10
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 19 of 30 Page ID #:625




                              1   briefed the same issue in the Nexus v. Leiters case (25 pages), the Nexus v. CAPS
                              2   case (20 pages), and the Nexus v. SCA case (25 pages), though it voluntarily
                              3   dismissed the Nexus v. SCA case 13 days before Your Honor’s scheduled hearing
                              4   on the fully briefed motion.) There is no question Nexus has had ample
                              5   opportunity to litigate its position that the state law claims are not preempted, but
                              6   that position has been rejected three times by this Court. Third, the determination
                              7   of the preemption issue (at issue here as it was in Nexus v. QuVa) was a critical and
                              8   necessary part of the judgment in that case. Indeed, it was the sole basis for
                              9   judgment in that case. See Nexus Pharm., 2020 WL 6498970, at *2 (“Defendants
                             10   argue that Nexus’s claims are impliedly preempted by FDCA. The Court agrees.”).
                             11         Nexus’s strategy for eliminating its ephedrine sulfate competitors by
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   asserting state law statutes to enforce purported FDCA infractions has already
      L OS A NGELES




                             13   failed on preemption grounds: the FDCA violations are FDA’s to enforce, not
                             14   Nexus’s. Nexus should not be permitted to relitigate the same preemption issue
                             15   repeatedly; issue preclusion forbids it here. See, e.g., Theodoropoulos v. Cty. of Los
                             16   Angeles, 2015 WL 13403899, at *4 (C.D. Cal. Oct. 15, 2015), aff'd, 687 F. App'x
                             17   573 (9th Cir. 2017) (the Court’s prior conclusions of fact and law “have preclusive
                             18   effect on Plaintiffs’ current claims”); Moss v. Nui Phao Mining Joint Venture Co.,
                             19   2010 WL 3222377, at *5 (N.D. Cal. Aug. 13, 2010) (dismissing contract action
                             20   when plaintiff’s claims on the same contract had been dismissed on forum non
                             21   conveniens grounds in an earlier decision, against a different defendant). The Court
                             22   may dismiss Nexus’s First Amended Complaint here without retreading old ground
                             23   on FDCA preemption arguments.
                             24         B.     Nexus’s Causes of Action Are Preempted by the FDCA
                             25         Even if Nexus’s claims could escape issue preclusion, they would not survive
                             26   another FDCA preemption inquiry. Nexus’s state law claims depend on alleged
                             27   wrongdoing under the FDCA and are therefore preempted. Nexus Pharm., 2020
                             28   WL 6498970, at *2.
                                                                               11
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 20 of 30 Page ID #:626




                              1         “Congress made the FDA responsible for investigating potential violations of
                              2   the FDCA, and gave it a number of enforcement mechanisms, including injunction
                              3   proceedings, civil and criminal penalties, and seizure.” Id. at *2 (Carney, J.) (citing
                              4   21 U.S.C. §§ 332-34, 372). Although “citizens may petition the FDA to take
                              5   administrative action, 21 C.F.R. §§ 10.25(a), 10.30, private enforcement of the
                              6   statute is barred: ‘all such proceedings for the enforcement, or to restrain violations
                              7   of [the Act] shall be by and in the name of the United States.’” Perez v. Nidek Co.,
                              8   Ltd., 711 F.3d 1109, 1119 (9th Cir. 2013) (quoting 21 U.S.C. § 337(a)); Borchenko
                              9   v. L'Oreal USA, Inc., 389 F. Supp. 3d 769, 772 (C.D. Cal. 2019) (Section 337(a)
                             10   “implicitly preempts any private right of action to enforce the FDCA.”), appeal
                             11   dismissed, 2020 WL 4877519 (9th Cir. May 13, 2020); accord Nexus Pharm., 2020
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   WL 6498970, at *2.4 The FDCA prohibits a plaintiff from expressly seeking to
      L OS A NGELES




                             13   enforce the FDCA and also from using “state unfair competition laws as a vehicle
                             14   to bring a private cause of action that is based on violations of the FDCA.”
                             15   Goldsmith v. Allergan, Inc., 2011 WL 147714, at *2 (C.D. Cal. Jan. 13, 2011).
                             16         The test for implied preemption is described by the U.S. Supreme Court in
                             17   Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 350 (2001). Claims are
                             18   impliedly preempted under the FDCA when they “exist solely by virtue of the
                             19   FDCA…requirements.” Id. at 353 (plaintiff’s claims were preempted when they
                             20   did not “rely[] on traditional state tort law” but rather “the existence of these federal
                             21   enactments [were] a critical element in their case”). To escape preemption, “‘the
                             22   plaintiff must be suing for conduct that violates the FDCA…, but the plaintiff must
                             23   not be suing because the conduct violates the FDCA.’” Perez, 711 F.3d at 1119.
                             24   “There is a ‘narrow gap through which a state-law claim must fit to escape
                             25
                                  4
                                    The touchstone of any preemption inquiry is Congress’s purpose. See Retail
                             26   Clerks Int’l v. Schermerhorn, 375 U.S. 96, 103 (1963). The DQSA was enacted in
                             27   relevant part to solve problems exacerbated by patchwork state laws for
                                  compounding, see supra Section II, and Congress’s devotion to a uniform Section
                             28   503B standard signals its intent that FDCA violations be the sole province of FDA.
                                                                           12
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 21 of 30 Page ID #:627




                              1   preemption by the FDCA: The plaintiff must be suing for conduct that violates the
                              2   FDCA.’” Nexus Pharm., 2020 WL 6498970, at *3 (citing Perez, 711 F.3d at 1119).
                              3         Here, Nexus cannot thread this “narrow gap.” Id. The misconduct Nexus
                              4   pleads to underpin its state law causes of action is tied to the FDCA. Nexus alleges
                              5   that US Compounding: (1) has “not obtained the approval of FDA (or any other
                              6   relevant regulatory authority) to introduce the compounded ready-to-use ephedrine
                              7   sulfate drug products that they manufacture, market, sell, and distribute,” see FAC ¶
                              8   52; (2) violates the federal Section 503B prohibition on compounding a drug that is
                              9   essentially a copy, id. ¶¶ 7, 64-78; and (3) violates the federal Section 503B bulk
                             10   compounding provisions, id. ¶¶ 7, 53-63. These purported “wrongs” are federal
                             11   infractions, grown entirely from the FDCA statute. Even after amending its
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   complaint, Nexus still fails to cite any state law authority for the specific
      L OS A NGELES




                             13   compounding violations it alleges. Id. (citing only subsections of 21 U.S.C. §§
                             14   353b and 353a, FDA lists, and FDA guidance documents, but citing no state
                             15   statues). There is no denying that “Nexus alleges that Defendant[’s] actions
                             16   constitute unfair competition because [it] is not following the rules—and those
                             17   rules are the FDCA rules. Like in Buckman, Nexus’s claims exist only because of
                             18   the FDCA’s requirements.” Nexus Pharm., 2020 WL 6498970, at *3.
                             19   “Consequently,” as the Court concluded in three other Related Cases, “Nexus’s
                             20   unfair competition claims are impliedly preempted under the principle in Perez.”
                             21   Id. (citing Perez, 711 F.3d at 1120).
                             22         According to Nexus’s own pleading, US Compounding’s “actions are unfair
                             23   only because they purportedly violate the FDCA.” Nexus Pharm., 2020 WL
                             24   6498970, at *3. Nexus’s claims “exist only because of the FDCA’s requirements,”
                             25   and the Court should dismiss them. Id. Nexus has asked the Court to step into
                             26   FDA’s shoes and interpret and enforce the FDCA through the lens of state-law
                             27   claims. This is exactly the circumstance when state law claims are preempted by
                             28   the FDCA—when the claims are alleged because of FDCA violations. Borchenko,
                                                                      13
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 22 of 30 Page ID #:628




                              1   389 F. Supp. 3d at 772 (quoting Perez, 711 F.3d at 1120). Because Nexus’s claims
                              2   “exist solely by virtue of [] FDCA” requirements, they are preempted. Buckman
                              3   Co., 531 U.S. at 352-53; Nexus Pharm., 2020 WL 6498970, at *3.
                              4         In the Related Cases, Nexus has relied on Stengel v. Medtronic, Inc., 704
                              5   F.3d 1224 (9th Cir. 2013) and similar cases to resist preemption, but as the Court
                              6   concluded in Nexus Pharm.:
                              7         Nexus’s reliance on Stengel v. Medtronic, Inc. is misplaced. 704 F.3d 1224.
                              8         In Stengel, the Ninth Circuit “clarified preemption law under the MDA” and
                                        held that a negligence claim for failure to warn the FDA was not preempted
                              9         “insofar as the state-law duty parallels a federal-law duty under the MDA.”
                             10         Id. at 1233. Yet as made clear in Perez, a parallel duty may save a claim
                                        only from express preemption under 21 U.S.C. § 360k(a). See Perez, 711
                             11         F.3d at 1118. Implied preemption is “another hurdle.” Id. at 1119.
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   2020 WL 6498970, at *3. Nexus also frequently relies on an interlocutory decision
      L OS A NGELES




                             13   in Hope Medical Enterprises, Inc. v. Fagron Compounding Services, LLC, 2020
                             14   WL 3803029 (C.D. Cal. Jul. 7, 2020), in which Judge Snyder concluded that state
                             15   law claims could go forward “where there is a parallel state law that renders the
                             16   same noncompliant conduct independently unlawful.” Id. at *13 (citation
                             17   omitted).5 But here, Nexus has alleged no such parallel state law. Nexus has not
                             18   cited a single state law statutory provision for its allegations that US
                             19   Compounding’s products are (1) unapproved by FDA; (2) “essentially a copy” of
                             20
                                  5
                             21     Preliminary injunction orders like Hope Medical are not final decisions on the
                                  merits. They apply a lower standard (asking only if the litigant has shown a
                             22   “likelihood of success” or raised a “serious question on the merits”) and are thus of
                             23   questionable precedential value. See FBME Bank Ltd. v. Lew, 142 F. Supp. 3d 70,
                                  74 (D.D.C. 2015) (noting “the findings and conclusions in the Court’s preliminary-
                             24   injunction order may not have precedential value as to the ultimate merits of
                             25   [litigant]’s claims”); Fund For Animals v. Mainella, 335 F. Supp. 2d 19, 27 (D.D.C.
                                  2004) (same); Martin v. Texaco, Inc., 602 F. Supp. 60, 62-63 (N.D. Fla. 1985)
                             26   (preliminary injunction order “was not a decision on the merits and so has no
                             27   precedential value”). And in any case, “a determination by another district court is
                                  not binding on this Court and therefore never dispositive.” Tran v. Sioux Honey
                             28   Ass’n, Coop., 2018 WL 10612686, at *6 (C.D. Cal. Aug. 20, 2018).
                                                                            14
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 23 of 30 Page ID #:629




                              1   Nexus’s product; or that (3) US Compounding violates the bulk compounding
                              2   provision Congress created in Section 503B. FAC ¶¶ 53-78.
                              3         Instead, Nexus relied on FDCA statutory provisions to allege those “wrongs”
                              4   because it must: the conduct Nexus complains of turns on an application of the
                              5   FDCA and specifically, Section 503B. Because Nexus’s claims turn on decisions
                              6   Congress intended FDA to decide and enforce, the claims are preempted. Nexus
                              7   Pharm., 2020 WL 6498970, at *2 (given the comprehensive FDCA scheme,
                              8   “private enforcement of the statute is barred”). Judge Carter reached the same
                              9   conclusion in a similar case regarding compounding. Allergan USA Inc. v.
                             10   Imprimis Pharms., Inc., 2017 WL 10526121, at *8 n.1 (C.D. Cal. Nov. 14, 2017)
                             11   (litigant’s “alleged violation[s] of Section 503A and 503B’s ‘essentially a copy’
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   rule are precluded [by the FDCA] because the rule implicates various exceptions
      L OS A NGELES




                             13   that ‘directly implicate the FDA’s rulemaking authority’”) (quoting JHP Pharms.,
                             14   LLC v. Hospira, Inc., 52 F. Supp. 3d 992, 999 (C.D. Cal. 2014)) (citing 21 U.S.C. §
                             15   353b(d)); Allergan USA Inc. v. Imprimis Pharms., Inc., 2018 WL 5919210, at *8
                             16   (C.D. Cal. Apr. 30, 2018) (“To proceed on this claim without a clear statement by
                             17   the FDA … would be to arrogate the authority of the FDA to decide, at least in the
                             18   first instance, the legality or illegality of marketing a particular substance.”).
                             19         Nexus is suing because of FDCA violations and therefore, its complaint must
                             20   be dismissed. Buckman, 531 U.S. 341; Perez, 711 F.3d at 1119. “Nexus alleges
                             21   that Defendant[’s] actions constitute unfair competition because [it is] not following
                             22   the rules—and those rules are the FDCA rules.” Nexus Pharm., 2020 WL 6498970,
                             23   at *3. Nexus’s claims are preempted and its First Amended Complaint should be
                             24   dismissed with prejudice. Id. (quoting Somers v. Beiersdorf, Inc., 2020 WL
                             25   1890575, at *1 (S.D. Cal. Apr. 15, 2020) (“Nexus is asking the Court to displace
                             26   the FDCA, ‘which requires individual determinations by the FDA, [and] does not
                             27   afford space for non-federal enforcement.”).
                             28
                                                                                15
                                                                   DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                       CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 24 of 30 Page ID #:630




                              1         C.     Count One Fails: the UCL Does Not Apply Extraterritorially
                              2         Nexus has failed to plead a basis for this Court to allow extraterritorial
                              3   application of the UCL, and thus, Count One must be dismissed with prejudice.
                              4   Webb v. Carter’s, Inc., 2009 WL 10670244, at *4 (C.D. Cal. June 23, 2009) (“[A]
                              5   California statute presumptively does not apply beyond state boundaries, unless a
                              6   contrary intention is clearly expressed or reasonably can be inferred from the
                              7   language or purpose of the statute.”) (citations omitted). This presumption against
                              8   extraterritoriality is “one against an intent to encompass conduct occurring in a
                              9   foreign jurisdiction in the prohibitions and remedies of a domestic statute.” Id. The
                             10   UCL “contains no express declaration that it was designed or intended to regulate
                             11   claims of non-residents arising from conduct occurring entirely outside of
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   California.” Id.
      L OS A NGELES




                             13         Here, none of the supposed UCL misconduct occurred in California. See
                             14   Tidenberg v. Bidz.com, Inc., 2009 WL 605249, at *4 (C.D. Cal. Mar. 4, 2009)
                             15   (“The critical issues here are whether the injury occurred in California and whether
                             16   the conduct of Defendants occurred in California. If neither [are true], then
                             17   Plaintiff will be unable to avail herself of [the UCL].”). Nexus alleges US
                             18   Compounding “directs marketing efforts to California, solicits customers directly in
                             19   California, and sells products to customers in California based on its unfair
                             20   competition with Nexus,” FAC ¶¶ 92, 94, but it is the act of compounding the
                             21   products, not marketing efforts, that underpins Nexus’s allegations of illegal
                             22   conduct, see id. ¶¶ 53-78. Nexus asserts its state law claims against US
                             23   Compounding based on allegations that US Compounding’s products: are not
                             24   approved by FDA see FAC ¶ 52, “essentially a copy” of Nexus’s product
                             25   (EMERPHED™), id. ¶¶ 7, 64-78, and are compounded from a bulk drug substance
                             26   not listed on the Section 503B Clinical Need List or on FDA’s drug shortage list,
                             27   id. ¶¶ 7, 53-63. The wrongful conduct at issue in this case, then, is compounding—
                             28   not marketing or shipping—and US Compounding does not compound in
                                                                      16
                                                                 DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                     CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 25 of 30 Page ID #:631




                              1   California. FAC ¶ 59. If US Compounding’s marketing or sales techniques were at
                              2   issue here, Nexus presumably would have alleged facts that US Compounding’s
                              3   marketing or advertising was unlawful, unfair, or fraudulent under the UCL, see
                              4   FAC ¶ 91, but it has not so alleged.
                              5         Nexus alleges US Compounding is “[i]ndividually licensed as a pharmacy”
                              6   in California. Id. ¶ 93. But again, Nexus ignores that it is required to “allege that
                              7   wrongful conduct occurred in California,” not simply that US Compounding
                              8   engaged in general conduct in California. Lewand v. Mazda Motor of Am., Inc.,
                              9   2017 WL 8117764, at *4 (C.D. Cal. Nov. 8, 2017) (emphasis added). And,
                             10   importantly, “in-state sales alone cannot properly be considered sufficient to
                             11   establish a [UCL] nexus with California.” Churchill Vill., L.L.C. v. Gen. Elec. Co.,
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   169 F. Supp. 2d 1119, 1127 (N.D. Cal. 2000); see Gershman v. Bayer HealthCare
      L OS A NGELES




                             13   LLC, 2015 WL 2170214, at *6-7 (N.D. Cal. May 8, 2015) (dismissing UCL claim
                             14   where all plaintiffs had alleged was that some portion of defendant’s sales had
                             15   taken place in California). Likewise, that US Compounding “coordinates its
                             16   unlawful activity with its parent company, Adamis, by and through its employees
                             17   located in its headquarters in California,” id. ¶ 92, is unavailing. A parent
                             18   organization’s California locale does not “plausibly suggest” entitlement to relief
                             19   under the UCL. Gustafson v. BAC Home Loans, 2012 WL 4761733, at *5 (C.D.
                             20   Cal. Apr. 12, 2012) (dismissing UCL claim when all plaintiff provided was the
                             21   “conclusory assertion” that defendants’ “scheme was devised, implemented and
                             22   directed” from California); Tidenberg, 2009 WL 605249, at *4 (“the bulk of
                             23   authority counsels against” assuming false statements emanated from California,
                             24   based on defendants’ principal California office).6
                             25
                                  6
                                   The Court’s exercise of personal jurisdiction is an inquiry distinct from the
                             26   extraterritorial application of the UCL: showing one does not show the other.
                             27   Tidenberg, 2009 WL 605249, at *4 (“[T]he existence of personal jurisdiction over a
                                  defendant does not alone permit application of the forum law to the claims of
                             28   nonresident plaintiffs.”). The “mere possibility that certain decisions related to [US
                                                                            17
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 26 of 30 Page ID #:632




                              1          Moreover, the First Amended Complaint fails to allege Nexus was injured in
                              2   California. See id. ¶¶ 26; 97 (alleging “Nexus has lost money or property” but
                              3   failing to assert Nexus specifically felt such injury in California). Nexus’s inability
                              4   to allege any such California injury is underscored by the fact that, even with the
                              5   benefit of an amendment, Nexus cannot allege any harm felt in California. Nexus is
                              6   an Illinois company with its principal place of business in Illinois. Id. ¶ 26.
                              7   Nexus’s conclusory allegation about harm to the “public,” id. ¶ 95, is also
                              8   insufficient. Nexus cannot rely on purported injuries of third parties to support its
                              9   UCL claim. See Obesity Research Inst., LLC v. Fiber Research Int’l, 165 F. Supp.
                             10   3d 937, 947 (S.D. Cal. 2016) (UCL standing is confined to those who are “actually
                             11   injured by a defendant’s unlawful business practice”). Nexus must allege its own
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   California injuries and establish it has “personally suffered such harm.” Id. It has
      L OS A NGELES




                             13   not.
                             14          Because liability here is predicated on a non-California resident complaining
                             15   about non-California compounding and suffering no injuries felt in California,
                             16   California is not the “locus of wrongful conduct underlying [Nexus’s] claim.”
                             17   Gustafson, 2012 WL 4761733, at *6; Webb, 2009 WL 10670244, at *5; Lewand,
                             18   2017 WL 7080291, at *3. Nexus UCL claim therefore fails.
                             19          D.    Count Two Fails: the FDUTPA Does Not Apply Extraterritorially
                             20          Likewise, fatal to the FDUTPA claim is Nexus’s failure to sufficiently plead
                             21   facts demonstrating the “offending conduct took place predominantly or entirely in
                             22   Florida.” Bank of Am., N.A. v. Zaskey, 2016 WL 2897410, at *9 (S.D. Fla. May 18,
                             23   2016) (citations and internal quotation marks omitted) (emphasis added). As with
                             24   its UCL claim, Nexus alleges US Compounding “directs marketing efforts to
                             25   Florida, solicits customers directly in Florida, and sells products to customers in
                             26
                             27   Compounding’s manufacture of compounded drugs] may have been made in
                                  California does not, standing alone, justify application of the UCL to [Nexus’s]
                             28   claims.” Gustafson, 2012 WL 4761733, at *6.
                                                                            18
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 27 of 30 Page ID #:633




                              1   Florida.” FAC ¶¶ 107, 109. But again, the gravamen of Nexus’s claims is not
                              2   marketing or sales activity, it is US Compounding’s alleged unlawful compounding.
                              3   Because that compounding takes place in its Arkansas outsourcing facility, see
                              4   FAC ¶ 59, Nexus cannot plead facts showing the “offending conduct” (i.e.,
                              5   compounding) “predominantly or entirely” occurred in Florida. Bank of Am., 2015
                              6   WL 2897410, at *9. That US Compounding is “[i]ndividually licensed as a
                              7   pharmacy” in Florida, FAC ¶ 108, says nothing about whether US Compounding
                              8   engaged in the at-issue compounding in Florida. The FDUTPA claim must be
                              9   dismissed with prejudice.
                             10         Finally, Nexus alleges that “[i]n substantial part, Nexus’s claims arise out of
                             11   or relate to U.S. [sic] Compounding’s activities in this District,” i.e., California, not
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   Florida. FAC ¶ 37 (emphasis added). Nexus may not allege one fact to avail itself
      L OS A NGELES




                             13   of the FDUTPA and a contrary fact to avail itself of a California venue. See, e.g.,
                             14   Bellwether Cmty. Credit Union v. Chipotle Mexican Grill, Inc., 353 F. Supp. 3d
                             15   1070, 193 (D. Colo. 2018) (dismissing FDUTPA claim with prejudice when alleged
                             16   events “substantially occurred in Colorado” for venue, holding that “claims can
                             17   ‘substantially’ occur only in one place” and that place was not Florida). Nexus’s
                             18   FDUTPA claim lacks allegations required to sustain it.
                             19         E.     In the Alternative, Nexus’s Claims Fall Within FDA’s Primary
                             20                Jurisdiction and the Court Should Dismiss Them or Stay the Case

                             21         In the alternative, Nexus’s claims are within FDA’s primary jurisdiction—
                             22   they would have the Court decide matters of first impression that implicate FDA’s
                             23   technical expertise—and the case should either be dismissed or stayed on that basis.
                             24         Primary jurisdiction is a “prudential doctrine under which courts may, under
                             25   appropriate circumstances, determine that the initial decision-making responsibility
                             26   should be performed by the relevant agency rather than the courts.” Syntek
                             27   Semiconductor Co., Ltd. v. Microchip Tech. Inc., 307 F.3d 775, 780 (9th Cir. 2002).
                             28   Under the primary jurisdiction doctrine, a district court may dismiss the case or stay
                                                                           19
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 28 of 30 Page ID #:634




                              1   proceedings to allow the relevant agency to address the issue first. See Astiana v.
                              2   Hain Celestial Grp., Inc., 783 F.3d 753, 760-61 (9th Cir. 2015). Courts apply the
                              3   doctrine when “an otherwise cognizable claim implicates technical and policy
                              4   questions that should be addressed in the first instance by the agency with
                              5   regulatory authority over the relevant industry rather than by the judicial branch.”
                              6   Clark v. Time Warner Cable, 523 F.3d 1110, 1114 (9th Cir. 2008). Courts consider
                              7   the following factors when deciding to apply the doctrine: “(1) the need to resolve
                              8   an issue that (2) has been placed by Congress within the jurisdiction of an
                              9   administrative body having regulatory authority (3) pursuant to a statute that
                             10   subjects an industry or activity to a comprehensive regulatory authority that
                             11   (4) requires expertise or uniformity in administration.” Syntek, 307 F.3d at 781.
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12         Here, all four factors are readily met so the Court should dismiss or stay the
      L OS A NGELES




                             13   case under the primary jurisdiction doctrine. First, the resolution of Nexus’s claims
                             14   requires the Court to decide whether US Compounding’s products fall inside or
                             15   outside the FDCA’s “essentially a copy” provision, as interpreted by FDA in a
                             16   guidance document and whether US Compounding’s products compounded from a
                             17   bulk substance are lawful or unlawful under the multiple steps in the Interim Policy.
                             18   FAC ¶¶ 53-78. These issues are for FDA to decide in the first instance, and
                             19   ultimately for FDA to enforce. Second, Nexus’s complaint—though it invokes
                             20   violations of state consumer protection statutes—ultimately turns on an
                             21   interpretation of the FDCA, which Congress has explicitly placed within the
                             22   jurisdiction of FDA, a regulatory agency that has rulemaking authority. See 21
                             23   U.S.C. § 337(a) (all enforcement of FDCA violations “shall be by and in the name
                             24   of the United States”). Through the text of Section 503B, which are chock-full of
                             25   references to Federal Register notices, and other FDA rulemaking responsibilities,
                             26   Congress charged FDA with the duty to make rules and regulate Section 503B
                             27   compounding. See, e.g., 21 U.S.C. § 353b (stating, for example, that a drug
                             28   “appears on a list established by the Secretary”; the FDA must “publish[] a notice
                                                                            20
                                                                 DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                     CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 29 of 30 Page ID #:635




                              1   in the Federal Register” and seeking comments on same; the drug “appears on the
                              2   drug shortage list” maintained by FDA; the drug is not identified on “a list
                              3   published by the Secretary”; the “Secretary shall make available on the public
                              4   Internet Web site” of FDA a list of each registered outsourcing facility; each facility
                              5   must “submit to the Secretary a report,” and more). Third and fourth, in enacting
                              6   the DQSA, Congress intended to ensure uniformity in the regulation of Section
                              7   503B compounding and placed such regulation within FDA’s exclusive
                              8   jurisdiction. See, e.g., Ex. E to RJN, 159 Cong. Rec. H5961 (statement of Rep.
                              9   Waxman, co-sponsor) (prior to Section 503B, FDA was forced to “cobble together
                             10   a piecemeal approach to regulating compounding pharmacies”); Ex. D to RJN, 159
                             11   Cong. Rec. S8072 (statement of Sen. Alexander, co-sponsor) (Section 503B is a
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   new alternative to the legacy “patchwork of State laws and requirements”). Section
      L OS A NGELES




                             13   503B (and the FDCA as a whole) is a comprehensive regulatory framework that
                             14   Congress decided would have no private right of action. 21 U.S.C. § 337(a).
                             15   Administering this complex regulatory regime requires FDA’s expertise to ensure
                             16   uniformity in the industry.
                             17         FDA is the arbiter of (1) what constitutes a compounded drug that is
                             18   “essentially a copy” of an FDA-approved drug according to FDA’s essentially a
                             19   copy guidance, which is currently under revision, and (2) whether or not a
                             20   compounder may compound from bulk according to FDA’s interim policy. FDA
                             21   has not finalized its policies on these issues. For example, FDA is actively deciding
                             22   whether a Section 503B compounder may compound ephedrine sulfate from a bulk
                             23   drug substance. The Court can take judicial notice of FDA’s notice proposing to
                             24   exclude ephedrine sulfate from the clinical need list and soliciting notice and
                             25   comment on that proposal. Ex. F to RJN, 84 Fed. Reg. 46,014. FDA is still in its
                             26   decision-making stage on this issue, which is a “responsibility [that] should be
                             27   performed by the relevant agency rather than the courts.” Syntek, 307 F.3d at 780.
                             28   And, FDA has stated there is an upcoming revision to its guidance on “essentially a
                                                                         21
                                                                 DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                     CASE NO.: 2:20-CV-07331-CJC (JDEx)
                          Case 2:20-cv-07331-CJC-JDE Document 25 Filed 12/14/20 Page 30 of 30 Page ID #:636




                              1   copy,” which it said will address comments it received about compounding starting
                              2   from an FDA-approved drug substance. See Ex. A to Request for Judicial Notice
                              3   (“RJN”) (“9/10/20 FDA Update”), at 2.7
                              4           These are “particularly complicated issue[s] that Congress has committed to
                              5   a regulatory agency,” and thus, Nexus’s case should, if not dismissed on other
                              6   grounds, be dismissed (or stayed) under the primary jurisdiction doctrine. Clark,
                              7   523 F.3d at 1114.
                              8   VI.     CONCLUSION
                              9           For all these reasons, US Compounding requests that this Court dismiss
                             10   Nexus’s First Amended Complaint with prejudice and without leave to amend.
                             11   Nexus has already amended its complaint once and doing so again would be futile.
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                             12   Alternatively, US Compounding asks the Court to invoke primary jurisdiction and
      L OS A NGELES




                             13   dismiss the case without prejudice or enter a stay while FDA continues its
                             14   rulemaking activities.
                             15
                                      Dated: December 14, 2020           BAKER & HOSTETLER LLP
                             16
                             17                                          By:     /s/ Bridget S. McCabe
                             18                                                  Bridget S. McCabe
                                                                                 Dyanne J. Cho
                             19
                                                                         Attorneys for Defendant
                             20                                          US COMPOUNDING, INC.
                             21
                             22
                             23
                             24
                                  7
                             25      As another example of FDA’s attention to its role as the enforcer of the
                                  “essentially a copy”—and desire for uniformity in enforcing the compounding
                             26   provisions of FDCA—FDA issued a declaration in a Related Case regarding the
                             27   issue of applying “essentially a copy” to a compounded drug starting from an FDA-
                                  approved drug substance. See, e.g., Ex. C to RJN, Declaration of Maria Edisa
                             28   Gozun, at ¶ 5.
                                                                            22
                                                                  DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT
                                                                                                      CASE NO.: 2:20-CV-07331-CJC (JDEx)
